Citation Nr: 0727802	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1969 to 
September 1971, from January 1991 to March 1991, and from 
October 2003 to April 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which, in pertinent part, denied service connection 
for degenerative joint disease of the right knee. 

In June 2007, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  At the hearing, the veteran 
appeared to raise a new claim of service connection for a 
right knee meniscus tear.  The issue is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran clearly and unmistakably had a right knee 
disability status post arthroscopic surgery which existed 
prior to his last period of service from October 2003 to 
April 2005.

2.  The veteran's pre-existing degenerative joint disease of 
the right knee underwent an increase in severity during 
active service, and the medical evidence of record does not 
suggest that the increase was due to the natural progression 
of the disease.  

CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for degenerative joint disease of 
the right knee, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows: When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

The veteran seeks service connection for aggravation of a 
pre-existing right knee injury.  The record reflects that the 
veteran injured his right knee in 1989, between his first and 
second periods of active duty.  Specifically, an April 2003 
pre-enlistment/deployment examination report revealed that 
the veteran underwent arthroscopic surgery on his right knee 
in 1989.  Further work-up in April 2003 revealed degenerative 
joint disease and the veteran was referred to the medical 
review board for consideration of a permanent profile for 
walking instead of running.  Thus, the presumption of 
soundness as to the veteran's right knee has been rebutted by 
the finding that the veteran underwent surgery on his right 
knee in 1989 and the finding of degenerative joint disease of 
the knee when the veteran was examined in April 2003, prior 
to his third period of active service.  The veteran does not 
dispute this, and essentially stipulated to such at his video 
conference hearing in June 2007.  

If a preexisting disorder is noted upon entry into service, a 
veteran cannot bring a claim for incurrence in service for 
that disorder, but a veteran may bring a claim for service-
connected aggravation of that disorder.  See 38 U.S.C.A. § 
1153.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  This means the base line to measure any worsening of 
a disability is the veteran's disability as shown in all of 
his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  See Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

The veteran asserts that he aggravated his pre-existing right 
knee disability during service in Iraq in 2004/2005.  At his 
video conference hearing in June 2007, the veteran testified 
that his knee was aggravated because of additional weight 
carried during service, including a flack vest, IBE, his 
weapon with rounds, and his duffle back (molly pack).  

The veteran asserts that at some point during service in Iraq 
in 2004/2005, he tore his right meniscus, but this was not 
reflected in the service medical records because it did not 
show on the x-ray taken during that time period.  A magnetic 
resonance imaging (MRI) taken after discharge from service 
did show a soft tissue abnormality.  

The veteran's right knee degenerative joint disease did 
undergo a permanent increase in severity during service.  The 
April 2003 pre-deployment examination reports noted the 
previous surgery, and found the condition was not considered 
disqualifying.  A July 2005 VA radiographic report, taken 
only three months after discharge from service, revealed 
moderate medial joint compartment narrowing.  

An August 2006 VA clinical report noted severe 
osteoarthritis, and the doctor opined that the veteran's duty 
in Iraq most likely led to the progression of the veteran's 
right knee osteoarthritis, although it was very difficult to 
tell the extent of the progression.  There was no doubt, 
however, that the veteran's active service in 2004/2005 did 
lead to at least some progression of the osteoarthritis.  

The evidence did not specifically address whether any 
increase in severity of the right knee arthritis during 
service represented a natural progression of the disease.  
The presumption of aggravation may only be rebutted if "there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease."  38 C.F.R. § 
3.306(a) (emphasis added).

The standard, "clear and unmistakable evidence," imposes a 
very high burden on VA to overcome.  The evidence in this 
case does not show that the veteran's increase in severity of 
his pre-existing degenerative joint disease of the right knee 
was clearly and unmistakably due to the natural progression 
of the disease.  Accordingly, the claim is granted on the 
basis of a presumption of aggravation based on the 
application of benefit of the doubt in the veteran's favor.  


ORDER

Service connection for right knee degenerative joint disease 
based on aggravation is granted.



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


